Case 2:17-cr-20261-RHC-DRG ECF No. 87 filed 06/12/19               PageID.521      Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

   UNITED STATES OF AMERICA,

                       Plaintiff,
      v.                                                  Case No: 17-20261
                                                          Hon. Robert H. Cleland
   ROXANNE McGLADE,

                       Defendant.
   _________________________________/



                        NOTICE OF CHANGE OF ADDRESS

           Please take notice that my business address has changed to:

                              26300 Ford Road No.323
                              Dearborn Heights, Michigan 48127



                                               Respectfully submitted,




                                               /s/ Nicholas J. Vendittelli
                                               Nicholas J. Vendittelli P 30770
                                               26300 Ford Road No. 323
                                               Dearborn Heights, Michigan 48127
                                               313 565 2400
                                               mayjusticeprevail@gmail.com



                                    Certificate of Service

           I hereby certify that on this date a copy of the forgoing notice was
   served upon the parties and/or counsel of record by electronic means or by
   first class mail.

                                               /s/ Nicholas J. Vendittelli
Case 2:17-cr-20261-RHC-DRG ECF No. 87 filed 06/12/19   PageID.522   Page 2 of 2
